I most respectfully dissent from the judgment of the majority. My reasons for dissent from affirmance of the judgment upon the only ground discussed in the majority opinion are fully set forth in my dissenting opinion in the case ofChester Park Co. v. Schulte, Admr., 120 Ohio St. 273,166 N.E. 186, which was concurred in by Judges Kinkade and Robinson. I quote a paragraph therefrom which is particularly pertinent in view of statements contained in the majority opinion in this case: "It is difficult to see how otherwise than from such influence of passion or prejudice the jury could have found and returned a verdict of double the maximum amount found by the Court of Appeals to have been supported by the evidence. The reversal of a judgment on such grounds need not be predicated upon some error in the trial which may have improperly influenced the verdict. That would be a separate ground of reversal. The prejudicial character of such error may be reflected in the size of the verdict, but, regardless of such error, if it appear that the jury was actuated by passion or prejudice, rather than by reason, in reaching its determination, it is the duty of the court to reverse that judgment and remand the case for a new trial." *Page 573 
It is to be observed that the majority opinion in the present case embraces an additional dissent from the judgment of the majority of the court in the case of Pavilonis v. Valentine,120 Ohio St. 154, 165 N.E. 730. I deem it unnecessary to discuss that issue now. It is not involved in this ease. That may well be deferred until a similar issue is appropriately presented.